PER CURIAM.
Sean P. Reilly seeks mandamus relief to compel the circuit court to rule on a motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). However, two direct appeals arising from the same case are currently pending before this court, and the circuit court is therefore divested of jurisdiction to consider the rule 3.800(a) motion at this point. See Campbell-Eley v. State, 763 So.2d 539 (Fla. 4th DCA 2000) (a trial court lacks jurisdiction to consider a defendant’s motion to correct illegal sentence while a direct appeal is pending). Accordingly, the petition for writ of mandamus is DENIED.
THOMAS, WETHERELL, and RAY, JJ., concur.